Title: To George Washington from Major General Stirling, 24 November 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


  
    Dear Sir
    Elizabeth Town [N.J.] Novr 24: 1778
  
I received your Excellency’s letter of the 19th. with my letter of the 21st, I sent your Excellency the best account I then had of the troops in the different Embarkations & those remaining at New York and its dependencies, I was in hopes of receiveg before this time a very Accurate account of every Corps remaining, but I find I can not have it till tomorrow or Next day, and tho’ I have little to inform your Excellency of I would not delay Writeing longer.
  I have ever Since I have been in this State had particular Attention to the Law for preventing trade with the Enemy, and have Carried it into Execution in every Instance I have known of its being invaded; as to any Spies of mine having abused the priveledge of Carrying on a Small trade to Cover the purposes of their going in and out, I have reason, after the Strictest enquiry, to belive that it is a Mistake; however many people do Suppose, or Affect to Suppose the Contrary; and some popularity hunters have been Clamorous about it; among the rest Doctr Burnet lately told General Maxwell that there was a 
    
    
    
    wonderfull great trade Carried on over Bergen Neck to Newark, and this so Confidently that I began to belive that some foul play was going by forged passes, for I knew I had not granted but one, and that at the Special Instance of Mr Elisha Boudinot, to a Man he said was recommended Also by the Doctor. I therefore Called upon the Dr to furnish me with an Account in Writeing of every Circumstance he knew or Could Collect relative to the Matter, this he has done in a long letter giveing me an Account of many Instances which happened last Summer & the Summer before last, not mentioning an Instance haveing happened Since I came into the State excepting one, which was while I was up at Equakan<ock> and this at the permission of his good freind Mr Elisha Boudinot, (by what Authority I know not) for some wedding Cloaths for his Bride; which however were Seized and Sold According to Law, and the poor Bride put under the Mortifi cation of being Married in her Old Cloaths. This the Doctor affects to belive is Suffic<ient> Evidence of a very great Trade being Carried on at present. But in order to render every thing of the kind impossible, I have put an end to every Intercourse thro’ New Ark and every other post but one, where it is under the Inspection of two Gentlemen whose honor I can depend on.
  I have ordered Colonel Moylens Regiment of horse to be Collected and held in readin<ess> to Move to Winter Quarters, I have delayed ordering them to March untill some other horse relives them or that the last embarkation of the Enemy’s Troops go to Sea, for as Matters are at present it is neither Safe nor Consistent with the Several Duties your Excellency expects of me to be without horse.
The Transports with the troops in the third Column of the paper I sent your Excellency remain Still at the Watering place the troops all on Board. It is said they are waiting the return of an Express from Rhode Island. there are preparations at New York for further embarkations and from Circumstances I think it now looks more like a total evacuation than ever. the Advertizement by Govr Brown in the third Column of the third page of Rivington’s paper of 21st enclosed effectually stops the Mouth of all Clamorous tories, an Assylum is Offered and its their own fault if they dont Accept of it. I am your Excellency’s Most Obedient and Most Humble Servant

  Stirling,

